Citation Nr: 0838409	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-21 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tuberculosis (TB).

2.  Entitlement to service connection for asbestosis (claimed 
as a lung condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1955 to May 
1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In September 2006, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record. During the 
hearing, the veteran submitted additional evidence along with 
a waiver of initial RO consideration of the evidence.  The 
Board accepts this evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2008).

The March 2007 Board remand directed the Appeals Management 
Center (AMC) to obtain additional VA and private treatment 
records.  That additional development is now complete.

Unfortunately, the issue of entitlement to service connection 
for asbestosis, claimed as a lung condition, is REMANDED 
again to the RO via the AMC, in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

The veteran's service medical records do not show the veteran 
had a diagnosis of TB during service.  They demonstrate he 
was investigated as a result of exposure to a case of active 
TB in May 1963.  However, his chest X-rays at that time were 
negative.  Moreover, the medical evidence of record does not 
establish the veteran has a current diagnosis of TB.


CONCLUSION OF LAW

The veteran does not have TB which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in March 2004 and May 2007 (1) informed the 
veteran of the information and evidence not of record that 
was necessary to substantiate his claim; (2) informed him of 
the information and evidence that VA would obtain and assist 
him in obtaining; and (3) informed him of the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC sent the veteran a VCAA notice letter in May 2007, and 
the AMC has since gone back and readjudicated his claim in 
the April 2008 supplemental statement of the case (SSOC), 
including considering any additional evidence received in 
response to that additional notice.  This is important to 
point out because the Federal Circuit Court recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

So even if arguably there is any deficiency in the notice to 
the veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The AMC obtained 
all pertinent medical records identified by the veteran and 
his representative.  

VA has a duty to provide a medical examination and/or seek a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claims.  VA considers an 
examination or opinion necessary to make a decision on the 
claims if the evidence of record (1) contains competent 
evidence that the claimant has a disability, or persistent 
recurring symptoms of disability; (2) indicates the 
disability or symptoms may be associated with his military 
service; and (3) contains insufficient medical evidence for 
VA to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, though, there is no evidence confirming the veteran had 
TB in service as a result of exposure to a case of active TB 
from a fellow soldier.  In addition, the only evidence 
suggesting an etiological link between this claimed condition 
and his military service is his unsubstantiated lay 
allegations.  These statements are insufficient to trigger 
VA's duty to provide an examination; VA is not obligated to 
provide an examination for a medical nexus opinion where, as 
here, the supporting evidence of record consists only of a 
lay statement.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  

Since the veteran has failed to establish he currently has a 
confirmed TB diagnosis, VA is not required under McLendon to 
schedule him for a VA examination to determine the etiology 
of a condition that, for all intents and purposes, does not 
even exist.

II. Whether the Veteran is Entitled to Service Connection for 
TB

The veteran claims he had exposure to TB as a result of 
service.  More specifically, at his September 2006 
videoconference hearing, he contended that a fellow soldier 
had a diagnosis of active TB and that he was exposed to that 
person during service.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

TB (if active) will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records (SMRs) confirm that he 
was investigated as a result of exposure to a case of active 
TB in May 1963.  However, several chest X-rays taken at this 
time were negative.  His separation examination in May 1966 
did not indicate a diagnosis of TB or residuals thereof.

Current VA treatment records also do not show any evidence of 
a current diagnosis of active TB.  An X-ray in September 2003 
revealed that his lungs were clear and his heart was within 
normal limits.  Another X-ray in February 2006 was negative 
for pneumonic infiltrate or congestive changes in the lungs.  

Since the veteran has not received a diagnosis of TB, his 
claim must be denied because he does not have any medical 
evidence confirming he has the condition at issue.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).

Since the veteran has not received the requisite diagnosis of 
an underlying disability (TB, etc.), this disease was not 
incurred during his active military service nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309. 

Indeed, the only evidence that the veteran has TB is his own 
unsubstantiated lay statements.  But the veteran is not 
competent to provide a diagnosis of active TB based on his 
exposure to a case of active TB during service.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  Even were the Board 
to assume purely for the sake of argument that he is 
competent in this regard, his contentions are still 
outweighed by the medical records, none of which includes a 
diagnosis of TB.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for TB.  And as the preponderance of 
the evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  Accordingly, VA must deny the appeal.


ORDER

The claim of entitlement to service connection for TB is 
denied.


REMAND

The veteran and his representative contend that service 
connection for asbestosis, claimed as a lung condition, is 
due to exposure to asbestos while on active duty service.  
More specifically, the veteran claims he was exposed to 
asbestos while serving in the Navy as an engine repairman and 
firefighter; and as a result, he presently has a lung 
disorder. 

The veteran's service medical records make no reference to 
any complaints, treatment or diagnosis for asbestosis or any 
other lung condition during service.  

Nevertheless, the veteran's personnel records show he served 
on the USS Limpkin, USS Grand Canyon, USS Fiske, USS Kankakee 
and the USS Fulton.  His DD Form 214 indicates that his 
military occupational specialty (MOS) was engine man (an 
occupation that was probably exposed to asbestos and a 
fireman (an occupation with a high probability that he was 
exposed to asbestos).  VA Adjudication Procedure Manual, M21-
1MR lists some of the major occupations involving exposure to 
asbestos, including mining, milling, work in shipyards, 
insulation work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, and military equipment.  In light 
of the foregoing, the Board finds that the veteran was 
exposed to asbestos in service.  

Treatment records from Palmetto Health in April 2005 note 
diagnoses of chronic obstructive pulmonary disorder (COPD), a 
history of bronchospam and dyspnea (shortness of breath).  
These private treatment records provide medical evidence that 
the veteran has a current lung/respiratory disorder.

Current VA treatment records from July and December 2007 
indicate the veteran had pulmonary function tests (PFTs) 
which demonstrated borderline airways obstruction with no 
improvement after inhaled bronchodilators.  

However, VA treatment records also show the veteran has a 
long history of tobacco use.  Indeed, an April 2007 record 
notes he has smoked a pack of cigarettes a day for the past 
57 years.  So his COPD, bronchospasm and dyspnea may be due 
to his significant history of smoking.  Consequently, 
additional medical comment is needed to assist in making 
these important determinations.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Schedule the veteran for a VA pulmonary 
examination to determine whether he has an 
asbestos-related disease.  All indicated 
tests and studies are to be performed.  All 
medical findings are to be reported in 
detail.  The claims folder and a copy of the 
Remand must be made available to the examiner 
for review.  Following the examination, the 
physician is requested to:

a.  Specifically state whether there is 
medical evidence of an asbestos-related 
disease;

b.  Provide a medical opinion, with complete 
rationale, as to whether it is at least as 
likely as not (i.e., a 50 percent chance or 
greater) that the veteran has a lung 
condition as a result of in-service exposure 
to asbestos.

2.  Readjudicate the veteran's claim for 
service connection for asbestosis, also 
claimed as a lung condition, due to asbestos 
exposure.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


